PER CURIAM.
Pursuant to a guilty plea, the defendant was adjudicated guilty of possession of a firearm by a felon and of carrying a concealed weapon. We affirm.
On appeal the defendant contends that the trial court erred reversibly in accepting his guilty plea without ascertaining if there was a factual basis, Rule 3.170(j), Fla.R. Cr.P. We hold there was no reversible error inasmuch as this was a negotiated plea and there was no prejudice alleged. Accordingly, we affirm on the bases of Boyette v. State, Fourth District Court of Appeal 311 So.2d 786, opinion filed May 2, 1975; Hall v. State, 303 So.2d 417 (2d DCA Fla. 1974).
WALDEN, CROSS and MAGER, JJ., concur.